Vacated by Supreme Court, January 24, 2005

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4292



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TENNYSON HARRIS, a/k/a Teddy, a/k/a Mark T,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(CR-00-253-PJM)


Submitted:    May 3, 2004                  Decided:   August 25, 2004


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy S.   Mitchell, LAW OFFICE OF TIMOTHY S. MITCHELL, Greenbelt,
Maryland,    for Appellant. Thomas M. DiBiagio, United States
Attorney,    Mythili Raman, Assistant United States Attorney,
Greenbelt,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tennyson Harris appeals his conviction of a single count

of conspiracy to distribute and possess with intent to distribute

1,000 kilograms or more of marijuana, in violation of 21 U.S.C.

§ 846 (2000).   Finding no reversible error, we affirm.*

           On appeal, Harris first asserts that the district court

erred in denying his request that the jury be instructed on the

definition of reasonable doubt.     We have held that “it is improper

for a district court to define reasonable doubt for a jury unless

the jury itself requests a definition.”        United States v. Najjar,

300 F.3d 466, 486 (4th Cir.), cert. denied, 537 U.S. 1094 (2002).

Harris acknowledges the rule in this circuit, but suggests that

this precedent be reconsidered.     Because a panel of this court may

not overrule a prior published decision of the court, Harris’

assertion of error is baseless.      See United States v. Ruhe, 191

F.3d 376, 388 (4th Cir. 1999).

           Harris also argues that the district court erred in

refusing   to   give   an   instruction   he   proffered   on   multiple



     *
      Counsel for Harris has filed a motion seeking permission to
provide supplemental argument so as to challenge certain aspects of
his sentence under Blakely v. Washington, 124 S. Ct. 2531 (2004).
The motion is hereby granted, and the motion to file supplemental
argument is deemed to provide the supplemental argument regarding
the effects of Blakely. After consideration of the order issued by
the en banc court in United States v. Hammoud, No. 03-4253, 2004 WL
17030309 (4th Cir. Aug. 2, 2004) (order), petition for cert. filed,
__ U.S.L.W. __ (U.S. Aug. 6, 2004) (No. 04-193), we find no error
in Harris’ sentence.

                                 - 2 -
conspiracies, and improperly responded to a question from the jury.

“A multiple conspiracy instruction is not required unless the proof

at    trial   demonstrates    that    appellants     were   involved     only   in

separate conspiracies unrelated to the overall conspiracy charged

in the indictment.”        United States v. Squillacote, 221 F.3d 542,

574 (4th Cir. 2000) (quoting United States v. Kennedy, 32 F.3d 876,

884 (4th Cir. 1994)).        Our review of the record convinces us that

the    district    court   properly        refused   to   give    the   requested

instruction.      We have also reviewed the district court’s response

to    the     jury’s   request       for    clarification        concerning     its

consideration of the evidence of conspiracies, and conclude that

the district court did not abuse its discretion in its response.

United States v. Smith, 62 F.3d 641, 646 (4th Cir. 1995).

              We therefore affirm Harris’ conviction and sentence.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                      - 3 -